SNYDER, Judge.
The state appeals from the granting of a Rule 27.26 motion to vacate a judgment and sentence on two counts of armed criminal action. The judgment is affirmed.
Movant pleaded guilty to two counts of robbery, first degree, and two counts of armed criminal action. In accordance with the supreme court’s ruling in Sours v. State, 593 S.W.2d 208 (Mo.banc 1980) (Sours I) and Sours v. State, 603 S.W.2d 592 (Mo.banc 1980) (Sours II), the trial court vacated the armed criminal action judgments as viola-tive of the double jeopardy clause of the Fifth Amendment to the United States Constitution. Appellant asks this court to reconsider this ruling in the light of the United States Supreme Court’s holding in Albernaz v. United States, 450 U.S. 333, 101 S.Ct. 1137, 67 L.Ed.2d 275 (1981).
The Missouri Supreme Court has reconsidered its holdings in the Sours cases in light of Albernaz and has affirmed them. State v. Haggard, 619 S.W.2d 44 (Mo.banc 1981). This court must follow the supreme court’s ruling. Mo.Const. Art. 5, § 2. State v. Hegwood, 558 S.W.2d 378, 381[4-6] (Mo.App.1977).
The judgment is affirmed.
CRIST, P. J., and REINHARD, J., concur.